Page 1 Registration Nos. 033-52749/811-07153 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 23 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 24 /X/ T . ROWE PRICE FIXED INCOME SERIES, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X/ On May 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: Page 2 / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. Page 3 T. Rowe Price Limited-Term Bond Portfolio Prospectus T. Rowe Price Limited-Term Bond Portfolio—II Prospectus T. Rowe Price Prime Reserve Portfolio Prospectus T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation of Registrant, dated March15, 1994 (electronically filed with initial Registration Statement dated March21, 1994) (a)(2) Articles Supplementary, for T.Rowe Price Prime Reserve Portfolio dated August1, 1996 (electronically filed with Amendment No. 5 dated October21, 1996) (a)(3) Articles Supplementary, for T.Rowe Price Limited-Term Bond Portfolio–II, dated February8, 2005 (electronically filed with Amendment No. 16 dated March30, 2005) (b) By-Laws of Registrant, as amended July 21, 1999, February5, 2003, April21, 2004, February8, 2005, and July22, 2008 (electronically filed with Amendment No. 21 dated April28, 2009) (c) See Article SIXTH, Capital Stock, paragraphs (b)-(g) of the Articles of Incorporation, (electronically filed with initial Registration Statement); Article II, Shareholders, in its entirety and Article VIII, Capital Stock, in its entirety, of the By-Laws (electronically filed with Amendment No. 15) (d)(1) Investment Management Agreement between Registrant, on behalf of T.Rowe Price Limited-Term Bond Portfolio, and T.Rowe Price Associates, Inc., dated April21, 1994 (electronically filed with Amendment No. 1 dated May12, 1994) (d)(2) Investment Management Agreement between Registrant, on behalf of T.Rowe Price Prime Reserve Portfolio, and T.Rowe Price Associates, Inc., dated July30, 1996 (electronically filed with Amendment No. 6 dated November13, 1996) (d)(3) Amended Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc., dated April24, 2007 (electronically filed with Amendment No. 20 dated April29, 2008) (e) Underwriting Agreement between Registrant and T.Rowe Price Investment Services, Inc., dated February8, 2005 (electronically filed with Amendment No. 16 dated March30, 2005) (f) Inapplicable (g) Custody Agreements (g)(1) Custodian Agreement between T. Rowe Price Funds and State Street Bank and Trust Company, dated January28, 1998, as amended November 4, 1998, April 21, 1999, February 9, 2000, April 19, 2000, July18, 2000, October 25, 2000, February 7, 2001, June 7, 2001, July 24, 2001, April 24, 2002, July 24, 2002, September4, 2002, July 23, 2003, October 22, 2003, February 4, 2004, September 20, 2004, March2, 2005, April 19, 2006, July 19, 2006, October 18, 2006, April 24, 2007, June 12, 2007, July 24, 2007, October 23, 2007, February 6, 2008, July 22, 2008, October 21, 2008,
